

115 HR 2985 IH: No Carve Out for Congress Act of 2017
U.S. House of Representatives
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2985IN THE HOUSE OF REPRESENTATIVESJune 21, 2017Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to restrict Members of Congress who
			 represent a State with an essential health benefits (EHB) waiver, approved
			 under the amendments made by the American Health Care Act of 2017, to the
			 lowest actuarial value health insurance coverage that is available under
			 the waiver.
 1.Short titleThis Act may be cited as the No Carve Out for Congress Act of 2017. 2.Restricting access of certain Members of Congress, who represent a State with an AHCA EHB approved waiver, to the lowest actuarial value health insurance coverage available under the waiverSection 1312(d)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(d)(3)) is amended—
 (1)in subparagraph (D)(i), by inserting except as provided in subparagraph (E), after Notwithstanding any other provision of law,; and (2)by adding at the end the following new subparagraph:
				
 (E)Limiting coverage of Members of Congress in States with AHCA EHB waiversIn the case of a State that has a waiver approved and in effect under section 2701(b) of the Public Health Service Act, as added by section 136(a) of the American Health Care Act of 2017, for the purpose described in paragraph (1)(B) of such section 2701(b) (relating to a waiver of essential health benefits), a Member of Congress who represents such State (or a district in the State)—
 (i)is not eligible, with respect to the Member’s services as a Member of Congress, to receive coverage under any health benefits plan under chapter 89 of title 5, United States Code, and is not eligible for any Government contribution under such chapter with respect to any health benefits plan (including health insurance coverage described in clause (ii)); and
 (ii)is eligible to enroll in health insurance coverage in the individual market in the State under this Act and under such waiver, but only in such coverage (offered in the area in which the Member resides) with the lowest actuarial value of all such coverage in such area at the time of enrollment (or reenrollment)..
			